      Case 2:15-cv-00739-MHT-SMD Document 84 Filed 08/02/19 Page 1 of 10




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAQUELINE MASSEY,                       )
as the administrator of                 )
the estate of Cameron                   )
Massey,                                 )
                                        )
        Plaintiff,                      )
                                        )          CIVIL ACTION NO.
        v.                              )            2:15cv739-MHT
                                        )                 (WO)
RALPH CONNOR, et al.,                   )
                                        )
        Defendants.                     )

                                  OPINION

       The plaintiff, as an administrator, alleges that

the    then-chief      of   the   Eufaula         Police      Department    and

another      officer      shot    and       killed      her    son,   Cameron

Massey, while he sat unarmed in the passenger seat of a

car during an otherwise uneventful traffic stop.                            The

amended       complaint       charges           three    counts:      (1)     a

constitutional claim under 42 U.S.C. § 1983 against the

police chief and officer; (2) a state wrongful-death

claim against the police chief, officer, and City of

Eufaula,       Alabama;     and   (3)       a    state     negligent-hiring
      Case 2:15-cv-00739-MHT-SMD Document 84 Filed 08/02/19 Page 2 of 10



claim against the city.                Now before the court is the

magistrate judge’s recommendation to deny the city’s

motion to dismiss the two counts against it.*                      After an

independent and de novo review of the record, and for

the     following      reasons,        the    court   will       reject    the

magistrate        judge’s     recommendation          and    dismiss       the

counts against the city.



                                I.     DISCUSSION

                  A. Count Two: Wrongful-Death Claim

       Because the plaintiff abandoned her claim against

the city under Alabama’s wrongful-death statute, 1975

Ala.     Code    § 6-5-410,       it     is    due    to    be    dismissed.

Specifically, the plaintiff stated in her response to

the city’s motion to dismiss the amended complaint that

she is “no longer pursuing her claim of wrongful death

against the City.”          Response to Motion to Dismiss (doc.

no. 71) at 1.           The only reasonable interpretation of



    * The police chief and officer defendants filed an
answer to the amended complaint, not a motion to
dismiss. See Answer (doc. no. 66).
                          2
   Case 2:15-cv-00739-MHT-SMD Document 84 Filed 08/02/19 Page 3 of 10



this statement is that it refers to Count Two of the

amended complaint, which reads “COUNT TWO (STATE CLAIM)

ALA. CODE § 6-5-410 – WRONGFUL DEATH.”                The plaintiff’s

abandonment    of   the    wrongful-death         claim     against     the

city results in its dismissal.



            B. Count Three: Negligent-Hiring Claim

    The plaintiff charges that the city is liable under

1975 Ala. Code § 11-47-190 for negligently hiring the

police chief and officer defendants.                   The city makes

several   arguments       why,    contrary       to   the     magistrate

judge’s    recommendation,            the    negligent-hiring        claim

should be dismissed.           The court need not reach all the

city’s arguments, because one of them is sufficient to

warrant   dismissal:       the    factual       allegations     in      the

amended   complaint       do    not       plausibly   plead    negligent

hiring.

    “To survive a Rule 12(b)(6) motion to dismiss, a

complaint must plead ‘enough facts to state a claim to

relief that is plausible on its face.’”                   Michel v. NYP


                                      3
      Case 2:15-cv-00739-MHT-SMD Document 84 Filed 08/02/19 Page 4 of 10



Holdings,       Inc.,     816    F.3d      686,     694    (11th    Cir.    2016)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)).        “The allegations in the complaint must be

accepted       as   true      and    construed        in    the     light    most

favorable to the plaintiff.”                  Id.

       Crucially, however, the court need not accept as

true “conclusory allegations, unwarranted deductions of

facts     or    legal      conclusions        masquerading          as   facts.”

Oxford Asset Mgmt., Ltd., v. Jaharis, 297 F. 3d. 1182,

1188 (11th Cir. 2002); see also Roberts v. State of

Ala. Dept. of Youth Servs., 2013 WL 4046383, at *2

(M.D.        Ala.         Aug.       9,       2013)        (Thompson,         J.)

(“[G]eneralizations,             conclusory         allegations,         blanket

statements,         and      implications         will     not”     allow     the

complaint to survive a motion to dismiss).                          Conclusory

allegations         are      those        which     express        “a    factual

inference without stating the underlying facts on which

the     inference       is    based.”         Conclusory,          Black’s    Law

Dictionary (11th ed. 2019); see also Allstate Ins. Co.

v. Advanced Health Prof’ls, P.C., 256 F.R.D. 49, 61 (D.


                                          4
      Case 2:15-cv-00739-MHT-SMD Document 84 Filed 08/02/19 Page 5 of 10



Conn.     2008)       (Alberton,    J.)     (“These     allegations        are

‘conclusory’           because     they       ‘express[]       a     factual

inference without stating the underlying facts on which

the inference is based.’”).

       Here, the city contends that the plaintiff failed

to allege, plausibly, the knowledge requirement of the

negligent-hiring             claim--namely,       that        the     hiring

officials “actually knew, or should have discovered in

the     exercise      of   due   diligence,”     that    the       chief   and

officer defendants were unfit for the job.                           Ford v.

City of Goodwater, 2014 WL 37857, at *8 (M.D. Ala. Jan.

6,    2014)    (Thompson,        J.);   see   also     Shaw   v.    City    of

Selma, 241 F. Supp. 1253, 1281 n.32 (S.D. Ala. 2017)

(Steele, J.) (“Under Alabama law, a critical element of

a claim of negligent hiring, training and supervision

is    ‘proof     of    the    employer’s      actual    or    constructive

awareness       of     the    employee’s       incompetency.”).             As

explained below, the court agrees that the plaintiff

did not adequately plead this requirement.

       The     plaintiff’s         allegations        related       to     the


                                        5
      Case 2:15-cv-00739-MHT-SMD Document 84 Filed 08/02/19 Page 6 of 10



knowledge requirement are limited to the following: the

police      chief       “had       a    history           of    excessive          force

regarding        the    use       of   firearms.           In       fact,    one   city

official involved with hiring [the chief] stated that

had he known about [the chief’s] history, Eufaula would

have never hired [him].”                     Am. Compl. (doc. no. 62) at

14; see also id. at 18-19.                       Furthermore, had the city

performed a basic background check it would have known

the police chief “was unfit and had a propensity to use

excessive deadly force.”                    Id. at 15.

       These allegations are deficient.                             To start, that

the     police       chief    “had      a    history       of       excessive      force

regarding        the        use    of       firearms”          is     a     conclusory

allegation,           and     thus          insufficient            to     allow     the

complaint to survive a motion to dismiss.                                   Having “a

history        of”     engaging        in     some    type      of        wrong    is   a

“factual inference” that does not state “the underlying

facts     on    which       the    inference         is    based,”        Conclusory,

Black’s Law Dictionary, such as the specific occasions

when Conner used excessive force.                         When plaintiffs have


                                             6
    Case 2:15-cv-00739-MHT-SMD Document 84 Filed 08/02/19 Page 7 of 10



alleged    “a    history        of”   bad    behavior,     courts     have

repeatedly      described       the   allegation   as     “conclusory.”

See McMullan v. United States, 2017 WL 8220209, at *3

(6th Cir. Dec. 13, 2017) (referring to the plaintiff’s

“conclusory allegation” that “Scott had a history of

negative and harassing behavior”); Forsberg v. Pac. Nw.

Bell Tel. Co., 840 F.2d 1409, 1419 (9th Cir. 1988)

(“[G]eneral and conclusory allegations concerning the

alleged discriminatory history of AT & T fail to raise

a   material     issue     of     fact.”);     Echols     v.    Bellsouth

Telecomms., Inc., 385 F. App'x 959, 961 n.2 (11th Cir.

2010) (unpublished) (“Echols' conclusory assertion of a

history    of   biased     decision-making        is    wholly    without

merit.”); Gibson v. Verizon Servs. Org., Inc., 498 F.

App'x 391, 394 (5th Cir. 2012) (unpublished) (“Though

she alleges that Fettig had a history of bullying women

in the workplace, she provides nothing to support this

conclusory      statement       ...   .”);    Hernandez    v.     City   of

Farmersville; 2010 WL 761202, at *5 (E.D. Cal. Mar. 3,

2010)     (O’Neill,      J.)     (“The      complaint     makes     vague,


                                      7
      Case 2:15-cv-00739-MHT-SMD Document 84 Filed 08/02/19 Page 8 of 10



conclusory allegations” of “knowledge of ‘a history of

abuse’”).

       Also conclusory is the allegation that, if the city

conducted      a    proper    background         check,      it     “would      have

known [the police chief] was unfit and had a propensity

to use excessive deadly force.”                       Am. Compl. (doc. no.

62) at 15.           This allegation essentially recites the

knowledge       requirement        for       a   negligent-hiring          claim,

without stating the underlying facts for the conclusion

that the chief was “unfit” and had a “propensity to use

excessive deadly force.”                See Twombly, 550 U.S. at 555

(explaining         that     “a    formulaic          recitation         of      the

elements       of   a    cause     of        action    will       not”    satisfy

pleading requirements).

       The bottom line is that the amended complaint is

devoid of any examples of incidents that would support

the     alleged     factual       inferences          that    the      chief     was

“unfit” and had a “history of” and “propensity to use”

excessive       force.        See       also      Galloway        v.     City     of

Abbeville, Ala., 871 F. Supp. 2d 1298, 1310-11 (M.D.


                                         8
      Case 2:15-cv-00739-MHT-SMD Document 84 Filed 08/02/19 Page 9 of 10



Ala.       2012)        (Fuller,        J.)     (dismissing         municipal

negligent-hiring              claims      where       amended       complaint

containing allegation that “Babinski and Duhaime had

prior      incidents          and    complaints       of     brutality         and

excessive force” was “devoid of any examples of either

Babinksi         or       Duhaime        committing          constitutional

violations in the past”).

       Finally,         the     conclusory        allegations        in       the

complaint are not cured by the assertion that “one city

official involved with hiring [the police chief] stated

that had he known about [the police chief’s] history,

Eufaula      would      have    never    hired    [him].”          Am.   Compl.

(doc. no. 62) at 14.                This allegation merely posits one

anonymous official’s opinion.                  Critically, it does not

state what alleged aspect of the chief’s history would

have prevented the city from hiring him.                       Even reading

the     allegation       in    the     light   most     favorable        to   the

plaintiff,         it    is    not     clear     whether      the    official

expressed       that     the    hiring       decision      would    have      been

different based on past incidents of excessive force by


                                         9
     Case 2:15-cv-00739-MHT-SMD Document 84 Filed 08/02/19 Page 10 of 10



the chief, as opposed to some other reason.                        Indeed, it

is    not   clear        from   the     statement    attributed         to   the

official      whether       the   reason     related     to    the      chief’s

competency.         In any event, even if the official had

specified that the reason was a “history of excessive

force”--or something conclusory along those lines--the

complaint would still need to provide concrete examples

of such misconduct.

      In    sum,    because       the    plaintiff    fails        to   allege,

plausibly,         the     knowledge       requirement        of    negligent

hiring, the claim will be dismissed without prejudice.

      An appropriate judgment will be entered.

      DONE, this the 2nd day of August, 2019.

                                           /s/ Myron H. Thompson
                                        UNITED STATES DISTRICT JUDGE
